UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5072


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VAUGHN RAMONE GROVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00263-1)


Submitted:   June 9, 2011                 Decided:   June 17, 2011


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles M. Henter, HENTERLAW, PLC, Charlottesville, Virginia,
for Appellant. R. Booth Goodwin, II, United States Attorney,
Monica L. Dillon, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vaughn Ramone Grove pled guilty pursuant to a plea

agreement to possession of heroin with intent to distribute, in

violation of 21 U.S.C. § 841(a) (2006).                             The district court

sentenced Grove to 151 months in prison, and Grove now appeals.

We affirm.

               On    appeal,     Grove       first    contends       that       the   district

court       erred     in   applying      an        enhancement       pursuant         to   U.S.

Sentencing Guidelines Manual § 2D1.1(b)(1) (2009).                               A two-level

increase       is    authorized       under    § 2D1.1(b)(1)          if    the       defendant

possessed a dangerous weapon during the offense.                                 Application

Note    3     to    § 2D1.1     explains      that    the    enhancement          “should   be

applied       if    the    weapon      was     present,      unless        it    is     clearly

improbable that the weapon was connected with the offense.”                                 The

district       court’s        factual      finding         that     Grove       possessed    a

dangerous weapon during the offense is reviewed for clear error.

United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).

The government “need show only that the weapon was possessed

during the relevant illegal drug activity.”                           Id.        “[P]roof of

constructive possession of the dangerous weapon is sufficient,

and     the    Government        is    entitled       to     rely    on     circumstantial

evidence to carry its burden.”                      United States v. Manigan, 592

F.3d 621, 629 (4th Cir. 2010).                  Because the firearm was found in

close       proximity      to    a    large    sum     of    cash     and       was    readily

                                               2
accessible, we readily conclude that the district court did not

clearly err in applying the two-level enhancement.

               Grove    next   contends    that    his   151-month        sentence   is

unreasonable.          This court reviews a sentence for reasonableness,

applying       an    abuse   of    discretion     standard.        Gall    v.   United

States, 552 U.S. 38, 51 (2007); United States v. Layton, 564

F.3d 330, 335 (4th Cir. 2009).                  In so doing, we first examine

the    sentence        for   “significant       procedural       error,”    including

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”          Gall, 552 U.S. at 51.           The district court is not

required       to     “robotically       tick    through     §     3553(a)’s    every

subsection.”         United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006).           However, the district court “must place on the

record an ‘individualized assessment’ based on the particular

facts of the case before it.                    This individualized assessment

need    not     be     elaborate    or   lengthy,     but    it    must    provide   a

rationale tailored to the particular case at hand and adequate

to    permit    ‘meaningful        appellate     review.’”        United   States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552

U.S. at 50) (internal footnote omitted).



                                           3
            A     reviewing      court    then        considers          the    substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                    Gall, 552 U.S. at 51.                     This

court    presumes    on     appeal    that       a   sentence      within        a   properly

calculated       advisory      Guidelines        range   is    reasonable.              United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v.

United     States,       551     U.S.    338,         346-56       (2007)         (upholding

presumption of reasonableness for within—Guidelines sentence).

After    thoroughly      reviewing      the      record,      we    conclude         that   the

district court did not abuse its discretion in sentencing Grove

because    his    sentence      was   both       procedurally       and        substantively

reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately          presented      in     the       materials

before    the    court    and    argument        would   not       aid    the    decisional

process.

                                                                                      AFFIRMED




                                             4